                Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 1 of 10




 1

 2

 3

 4

 5

 6
                              IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
                                                            Case No. 2:20-cv-01076-RSL
 9        THE DENTISTS INSURANCE COMPANY,
                                                            STIPULATED PROTECTIVE ORDER
10                          Plaintiff,

                       v.
11
          JOSEPH Z. YOUSEFIAN, DMD, MS and
12        JOSEPH Z. YOUSEFIAN, D.M.D., M.S.,
          INC., P.S., doing business as Yousefian
13        Orthodontics,
14                          Defendants.
15

16   1.       PURPOSES AND LIMITATIONS

17            Discovery in this action is likely to involve production of confidential, proprietary,

18   or private information for which special protection may be warranted. Accordingly, the parties

19   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

20   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer

21   blanket protection on all disclosures or responses to discovery, the protection it affords from

22   public disclosure and use extends only to the limited information or items that are entitled to

23   confidential treatment under the applicable legal principles, and it does not presumptively entitle

     parties to file confidential information under seal.

                                                                             LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 1                                  1848 WESTLAKE AVENUE N, SUITE 100
                                                                                SEATTLE, WA 98109
                                                                        P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 2 of 10




 1   2.     “CONFIDENTIAL” MATERIAL

 2          “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4          All documents that reflect or pertain to any appeal TDIC provides to its policyholders

 5   from any decision by TDIC not to renew an insurance policy.

 6   3.     SCOPE

 7          The protections conferred by this agreement cover not only confidential material (as

 8   defined above), but also (1) any information copied or extracted from confidential material; (2)

 9   all copies, excerpts, summaries, or compilations of confidential material; and (3) any

10   testimony, conversations, or presentations by parties or their counsel that might reveal

11   confidential material.

12          However, the protections conferred by this agreement do not cover information that is

13   in the public domain or becomes part of the public domain through trial or otherwise.

14   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

15          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

16   or produced by another party or by a non-party in connection with this case only for prosecuting,

17   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

18   categories of persons and under the conditions described in this agreement. Confidential material

19   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

20   that access is limited to the persons authorized under this agreement.

21          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

22   ordered by the court or permitted in writing by the designating party, a receiving party may

23   disclose any confidential material only to:



                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 2                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 3 of 10




 1                    (a)    the receiving party’s counsel of record in this action, as well as employees

 2   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

 3                    (b)    the officers, directors, and employees (including in house counsel) of the

 4   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

 5   agree that a particular document or material produced is for Attorney’s Eyes Only and is

 6   so designated;

 7                    (c)    experts and consultants to whom disclosure is reasonably necessary for this

 8   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 9                    (d)    the court, court personnel, and court reporters and their staff;

10                    (e)    copy or imaging services retained by counsel to assist in the duplication

11   of confidential material, provided that counsel for the party retaining the copy or imaging

12   service instructs the service not to disclose any confidential material to third parties and to

13   immediately return all originals and copies of any confidential material;

14                    (f)    during their depositions, witnesses in the action to whom disclosure

15   is reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

16   Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.

17   Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential

18   material must be separately bound by the court reporter and may not be disclosed to anyone

19   except as permitted under this agreement;

20                    (g)    the author or recipient of a document containing the information or

21   custodian or other person who otherwise possessed or knew the information.

22          4.3       Filing Confidential Material. Before filing confidential material or discussing

23   or referencing such material in court filings, the filing party shall confer with the designating



                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 3                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 4 of 10




 1   party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating

 2   party will remove the confidential designation, whether the document can be redacted, or

 3   whether a motion to seal or stipulation and proposed order is warranted. During the meet and

 4   confer process, the designating party must identify the basis for sealing the specific confidential

 5   information at issue, and the filing party shall include this basis in its motion to seal, along with

 6   any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures

 7   that must be followed and the standards that will be applied when a party seeks permission from

 8   the court to file material under seal. A party who seeks to maintain the confidentiality of its

 9   information must satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the

10   party filing the motion to seal. Failure to satisfy this requirement will result in the motion to seal

11   being denied, in accordance with the strong presumption of public access to the Court’s files.

12   5.     DESIGNATING PROTECTED MATERIAL

13          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

14   or non-party that designates information or items for protection under this agreement must take

15   care to limit any such designation to specific material that qualifies under the appropriate

16   standards. The designating party must designate for protection only those parts of material,

17   documents, items, or oral or written communications that qualify, so that other portions of the

18   material, documents, items, or communications for which protection is not warranted are not swept

19   unjustifiably within the ambit of this agreement.

20          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

21   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

22   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

23   and burdens on other parties) expose the designating party to sanctions.



                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 4                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 5 of 10




 1           If it comes to a designating party’s attention that information or items that it designated

 2   for protection do not qualify for protection, the designating party must promptly notify all other

 3   parties that it is withdrawing the mistaken designation.

 4           5.2     Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

 6   or ordered, disclosure or discovery material that qualifies for protection under this agreement

 7   must be clearly so designated before or when the material is disclosed or produced.

 8                   (a)     Information in documentary form: (e.g., paper or electronic documents and

 9   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

10   the designating party must affix the word “CONFIDENTIAL” to each page that contains

11   confidential material. If only a portion or portions of the material on a page qualifies for protection,

12   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

13   markings in the margins).

14                   (b)     Testimony given in deposition or in other pretrial proceedings: the parties

15   and any participating non-parties must identify on the record, during the deposition or other pretrial

16   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

17   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

18   transcript of the deposition or other pretrial proceeding, designate portions of the transcript,

19   or exhibits thereto, as confidential. If a party or non-party desires to protect confidential

20   information at trial, the issue should be addressed during the pre-trial conference.

21                   (c)     Other tangible items: the producing party must affix in a prominent place

22   on the exterior of the container or containers in which the information or item is stored the word

23   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,



                                                                                 LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 5                                      1848 WESTLAKE AVENUE N, SUITE 100
                                                                                    SEATTLE, WA 98109
                                                                            P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 6 of 10




 1   the producing party, to the extent practicable, shall identify the protected portion(s).

 2   5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 3   designate qualified information or items does not, standing alone, waive the designating party’s

 4   right to secure protection under this agreement for such material. Upon timely correction of

 5   a designation, the receiving party must make reasonable efforts to ensure that the material is

 6   treated in accordance with the provisions of this agreement.

 7   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8          6.1     Timing of Challenges. Any party or non-party may challenge a designation

 9   of confidentiality at any time. Unless a prompt challenge to a designating party’s

10   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

11   unnecessary economic burdens, or a significant disruption or delay of the litigation, a party

12   does not waive its right to challenge a confidentiality designation by electing not to mount a

13   challenge promptly after the original designation is disclosed.

14          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

15   regarding confidential designations without court involvement. Any motion regarding

16   confidential designations or for a protective order must include a certification, in the motion or in

17   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

18   conference with other affected parties in an effort to resolve the dispute without court action.

19   The certification must list the date, manner, and participants to the conference. A good faith effort

20   to confer requires a face-to-face meeting or a telephone conference.

21          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

22   intervention, the designating party may file and serve a motion to retain confidentiality under Local

23   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden



                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 6                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 7 of 10




 1   of persuasion in any such motion shall be on the designating party. Frivolous challenges, and

 2   those made for an improper purpose (e.g., to harass or impose unnecessary expenses and

 3   burdens on other parties) may expose the challenging party to sanctions. All parties shall continue

 4   to maintain the material in question as confidential until the court rules on the challenge.

 5   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 6   LITIGATION

 7           If a party is served with a subpoena or a court order issued in other litigation that compels

 8   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 9   must:

10                  (a)     promptly notify the designating party in writing and include a copy of the

11   subpoena or court order;

12                  (b)     promptly notify in writing the party who caused the subpoena or order

13   to issue in the other litigation that some or all of the material covered by the subpoena or order

14   is subject to this agreement. Such notification shall include a copy of this agreement; and

15                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

16   by the designating party whose confidential material may be affected.

17   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

18           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

19   material to any person or in any circumstance not authorized under this agreement, the receiving

20   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

21   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

22   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

23   and (d) request that such person or persons execute the “Acknowledgment and Agreement to



                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 7                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 8 of 10




 1   Be Bound” that is attached hereto as Exhibit A.

 2   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 3   MATERIAL

 4          When a producing party gives notice to receiving parties that certain inadvertently

 5   produced material is subject to a claim of privilege or other protection, the obligations of the

 6   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 7   is not intended to modify whatever procedure may be established in an e-discovery order

 8   or agreement that provides for production without prior privilege review. The parties agree to

 9   the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

10   10.    NON-TERMINATION AND RETURN OF DOCUMENTS

11          Within 60 days after the termination of this action, including all appeals, each receiving

12   party must return all confidential material to the producing party, including all copies, extracts and

13   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

14          Notwithstanding this provision, counsel are entitled to retain one archival copy of

15   all documents filed       with   the    court,   trial,   deposition,   and     hearing       transcripts,

16   correspondence, deposition and trial exhibits, expert reports, attorney work product, and

17   consultant and expert work product, even if such materials contain confidential material.

18          The confidentiality obligations imposed by this agreement shall remain in effect until

19   a designating party agrees otherwise in writing or a court orders otherwise.

20

21

22

23




                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 8                                    1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 9 of 10




 1

 2                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 3   DATED: July 19, 2021                         /s/ Eric J. Neal
                                                  Attorney for Plaintiff
 4

 5   DATED: July 16, 2021                         /s/ Michael P. Brown
                                                  Attorney for Defendants
 6
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 7
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of
 8
     any documents in this proceeding shall not, for the purposes of this proceeding or any other
 9
     federal or state proceeding, constitute a waiver by the producing party of any privilege
10
     applicable to those documents, including the attorney-client privilege, attorney work-product
11
     protection, or any other privilege or protection recognized by law.
12

13
            Dated this 20th day of July, 2021.
14

15                                                        ROBERT S. LASNIK
                                                          United States District Court Judge
16

17

18

19

20

21

22

23




                                                                             LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 9                                  1848 WESTLAKE AVENUE N, SUITE 100
                                                                                SEATTLE, WA 98109
                                                                        P: (206) 467-5444 F: (206) 467-5544
              Case 2:20-cv-01076-RSL Document 36 Filed 07/20/21 Page 10 of 10




 1                                              EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print

 4   or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court

 6   Eastern District of Washington in the case of The Dentists Insurance Company v. Yousefian et

 7   al, Case No. 2:20-cv-01076-RSL. I agree to comply with and to be bound by all the terms of

 8   this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise

10   that I will not disclose in any manner any information or item that is subject to this Stipulated

11   Protective Order to any person or entity except in strict compliance with the provisions of this

12   Order.

13   I further agree to submit to the jurisdiction of the United States District Court Western District

14   of Washington for the purpose of enforcing the terms of this Stipulated Protective Order, even if

15   such enforcement proceedings occur after termination of this action.

16

17
     Date: _________________________________
18
     City and State where sworn and signed: _________________________________
19
     Printed name: ______________________________
20
     Signature: __________________________________
21

22

23




                                                                               LETHER LAW GROUP
      STIPULATED PROTECTIVE ORDER – 10                                   1848 WESTLAKE AVENUE N, SUITE 100
                                                                                  SEATTLE, WA 98109
                                                                          P: (206) 467-5444 F: (206) 467-5544
